UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8355


CHRISTOPHER EUGENE COOK,

                  Petitioner - Appellant,

             v.

LEWIS SMITH,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cv-00300-JAB-RAE)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Eugene Cook, Appellant Pro Se. Clarence Joe DelForge
III, Mary Carla Hollis, Assistant Attorneys General, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Eugene Cook seeks to appeal the district

court’s order affirming the magistrate judge’s order denying his

motion to amend his 28 U.S.C. § 2254 (2006) petition.                      This

court    may    exercise   jurisdiction    only   over    final      orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                    The order

Cook seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.           Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and   argument   would   not    aid   the   decisional

process.

                                                                      DISMISSED




                                      2